DETAILED ACTION
Applicant’s 04/18/2022 response to the previous 11/10/2021 Office action has been considered and entered.

This is the Second Final Office Action on the Merits during Examination and is directed towards claims 21-32, 34 and 37-41 as amended and/or filed on 04/18/2022.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest filing date is 01 January 2016 (20160101).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 National Stage Entry of PCT US1668925 filed 12/28/2016 which in turn claims priority to Provisional application 62/274222 filed 01 January 2016 (20160101).

Response to Amendments/Arguments
Applicant’s 04/18/2022 amendments to the claims and arguments in support thereof with respect to the 35 USC § 112 rejection of the claims as set forth in section 10 of said previous 11/10/2021 Office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s 04/18/2022 amendments to, inter alia the independent claims and arguments in support thereof with respect to the 35 USC § 103 rejection of the claims as set forth in section 12 said previous 11/10/2021 Office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection in view of at least US 20140249693 A1 to Stark; James Alexander et al. (Stark) in view of US 10502584 B1 to Suiter; Sean Patrick et al. (Suiter) and further in view of US 20170106986 A1 to Sweeny; Matthew et al. (Sweeny) is made as set forth below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21-32, 34 and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140249693 A1 to Stark; James Alexander et al. (Stark) in view of US 10502584 B1 to Suiter; Sean Patrick et al. (Suiter) and further in view of US 20170106986 A1 to Sweeny; Matthew et al. (Sweeny). 

Regarding claims 21, 39 and 40 Stark teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    531
    705
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    527
    774
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    505
    706
    media_image3.png
    Greyscale

and associated descriptive texts a flight control system and method of controlling an autonomous vehicle, comprising:  
2an airframe 220 in Fig. 2 above and para;
“[0040] At 209, the flight plans are provided to the ground station 210 (or ethereal fleet controller/computer or ground, control system (GCS) as used in FIG. 3). The system 200 further includes a number of UAVs 220 shown in the form of multicopters in this example. The multicopters 220 may be in groups/sets with set 222 shown to include two copters 223, set 224 including one copter, and set 226 includes four copters. These sets may act or function together, at least for a portion of a show or flight path, to perform a particular display or task.”  

3at least one motive power unit coupled to the airframe in para;
“[0006] Due to their ease of both construction and control, multirotor aircraft are frequently used in model and radio control aircraft projects such as to provide a lower budget option for creating aerial photography and videos. In these implementations, the UAVs may carry as a payload one or more cameras and be remotely controlled to move over a targeted object or geographical area. Electronically controlled multicopters may be powered using a central lithium polymer or other battery driving brushless motors and propellers with control provided with an onboard flight controller/stabilization board selectively throttling the motors in response to control signals and that may be in communication with an operator (e.g., on the ground) using a radio controller unit.”; and  


4a flight control system 110 coupled to the airframe, the flight control system 5comprising a navigation engine configured to compute (computing) differences between 6current locations of the vehicle and a predetermined trajectory in Figures 1-3 and para;
“[0027] Collisions are currently handled by the ground station 110. It performs the following logic; (a) stores all GPS locations & headings from the UAVs 130 via the each channel 119; (b) calculates a "sphere of influence" on each UAV 130, e.g., a proximity distance to trigger a collision event, and, if a UAV 130 enters this sphere around a specific UAV 130, a collision event is triggered; (c) estimates the velocity of the vehicle based on location data; (d) determines through a nearest neighbor algorithm if a possible collision will occur; and (e) presents to the operator on a user interface provided on system 110 (or a monitor device linked to system 110) that a possible collision will occur between two vehicles 130.”, 

wherein the 7predetermined trajectory defines a path for the vehicle in three dimensional space 8as well as positions along the path at which the vehicle is expected to be at given 9times in para;
“[0032] Each multicopter 150 is shown to include one or more processors 152 that control operation of the two radios 154, 156 so as to process received data/signals on channel 117, 119 and to, as appropriate, store data in onboard memory 170. The processor 152 also may nm or execute code, programs, or software such as a local control module 160 to function to perform the UAV-control functions described herein. The memory 170 may be used to store a flight path 174 provided by the ground station 110 and to also store determined positions and telemetry data 178 (that may be provided to the ground station 119 as shown in memory 128). The telemetry data 178 may include a heartbeat (each UAV in fleet 130 indicates to the ground station that is operational or "alive"). The telemetry data 178 may further include a present position of the multicopter 150 (e.g., a three dimensional location in the airspace) and the present speed of the multicopter 150. Further, the telemetry data 178 may include the health of any monitored, components on the multicopter 150 and a battery life/status as well as other monitored data.”, and 

the flight control system comprising a guidance system configured to 10control (controlling) movements of the vehicle based on the computed differences in para;
“[0035] The movement/control is not swarm-based control in part because swarming UAVs can collide or have an inherent lack of safety and because the system 100 is designed to avoid random movements as want a flock or synchronized movements among the multicopters 130, 150. However, the inter-UAV communications 135 as processed and generated by the local control module allows each multicopter 150 to react safely to environment conditions such as increasing or direction-changing, wind and presence/movement of neighboring multicopters 130, 150 as crossing flight paths is allowed in the system 100 (e.g., may be required by flight paths 122). In other words, the onboard logic 160 acts to control the multicopter 150 movements so as to avoid collisions while attempting to stay generally on the flight path 174.”, and 

wherein 11the flight control system further comprises a terminal guidance system, i.e. emergency stop cycle 320 configured 12to automatically terminate flight upon by effecting a safe landing 330 upon detecting that the computed differences 13exceed an acceptable threshold in Fig. 3 steps 340, 354, etc. as explained in, for example para;
“[0047] The process 300 may include an emergency stop cycle or subroutine 320. In the stop cycle 320, an ongoing (frequent periodicity) step 340 a heartbeat of the multicopter may be performed, to this step 340, the logic/processor onboard may transmit, an "alive" pulse/signal to the GCS and also determine its present position and other telemetry, which is also transmitted to the GCS via the back end communication channel. As part of step 340, a check is performed to determine a status of the back end channel to the GCS. The following are examples of multiple modes of failure that may result in different reactions; (a) show failure (e.g., missed waypoint) to which the system may respond by adapting to stay safe and continue flight; (b) front channel communication failure to which the system may respond by going to autonomous mode to stay safe and possibly cancel a show if needed; (c) back channel, communication failure to which the system may response by waiting for confirmation and hold in place until communication is reestablished (if not, then land); and (d) full communication failure to which the system may respond by landing in place.”.  

and wherein the terminal guidance system 320 is further configured to: 
determine (determining) whether the autonomous vehicle is responding within acceptable parameters to effect the safe landing in Figure 3, step 324; and 
when the autonomous vehicle is determined not to be responding within acceptable parameters to effect the safe landing in step 324 YES, switch (switching) to a velocity mitigation mode 326 of the autonomous vehicle as explained in para:
“[0051] The e-stop cycle 320 may also be initiated when it is determined by the onboard control logic at 318 that the back end channel is down. In such a case, step 322 is performed to check the IMU and then determine at 324 whether the pitch or roll angle is greater than some preset acceptable limit (e.g., 15 to 30 degrees or more). If this pitch is not exceeded, the e-stop cycle 320 continues at 330 with landing the multicopter. If the pitch or roll angle is greater than the preset maximum at 324, the e-stop cycle 320 continues at 320 with stopping the motors and otherwise "disarming" the multicopter to place it in a disarmed state at 328 (at which point the multicopter will fall to the ground rather than gently landing as is the case at 330).”.

While it is considered that Stark appears to teach in figure 3 above, a “terminal guidance system” 300 configured 12to automatically terminate flight by effecting a safe landing 330 upon detecting that the computed differences 13exceed an acceptable threshold in step 324 as explained above.  If Applicant is of the opinion that Stark does not appear to expressly disclose wherein 11the flight control system further comprises a “terminal guidance system” configured 12to automatically terminate flight by effecting a safe landing upon detecting that the computed differences 13exceed an acceptable threshold then resort may be had to the teachings of Suiter below.  Wherein, it is understood that the limitation “terminal guidance system” as defined in the specification as filed connotes “Terminal Guidance has two approaches it can invoke: First, land the vehicle safely, and second do everything it can to prevent injury to humans. The Obstacle Avoidance system changes mode from avoidance to acceptance—it is now searching the immediate area under and around the vehicle for a safe landing point. If it finds one and the FCS is successful in navigating to it, it may land.” Which is understood to merely connote a system that lands the vehicle safely.

Suiter has an earliest effective filing date of 12/28/2012 and teaches in for example the figures reproduced below:

    PNG
    media_image4.png
    417
    786
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    423
    864
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    746
    484
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    759
    499
    media_image7.png
    Greyscale

And associated descriptive texts a terminal guidance system in Figure 7, i.e. a system that provides terminal guidance configured 12to automatically terminate flight (course correction possible) by effecting a safe landing (emergency landing) upon detecting that the computed differences 13exceed an acceptable threshold in for example:
The ABSTRACT:
“A system and related method for monitoring the performance of one or more autonomous unmanned aircraft (UA) includes a flight assistant for periodically determining the viability of an aircraft flight command, flight, or mission by comparing expected flight segment configuration and performance against at least actual performance. The flight assistant may trend actual performance as a function of differences in expected position and actual position and determine whether a flight command, flight, or mission may be performed or continued according to a hierarchy of user selectable detected anomalies or safety concerns. The flight assistant may report to an operator, controller, pilot, or monitor a rate of deviation, size of deviation, or change in the rate of deviation in accordance with a hierarchy based at least in part on flight segment, altitude, proximity to people or things.”


And Col 7, lines 12+ “An additional embodiment of the present invention may include a system wherein said hierarchy of selectable landing site preferences includes: a full service droneport with on-site emergency services and sufficient accommodations for payload manifest; a droneport with suitable runway and some on-site services; a droneport with hard surface runway of sufficient width and length; a droneport with an unpaved landing area; and where safety of citizens and property: (1) a highway and other road; (2) a field and other open area; (3) sloping and rough terrain with guidance between rocks, trees, and other ground obstructions; (4) bodies of water; and (5) other mixed consistency surfaces.”


Col. 9, lines 20+ “ FIG. 3 diagrammatically illustrates an UAS 300 departing from a droneport 302 for a destination airport 304 having landing pads 304a (runway). Depending on wind conditions the UAS 300 may be landing via any safe and standardized direction. In operation an UAS 300 may be expected to operate within an expected profile on a particular mission during flight operations (a flight plan or the like) and associated phases (segments) of flight. An UAS 300 on takeoff (306) and climb (308), in a preferred embodiment, will be considered in an unusual condition with even a slight deviation from the expected flight path (310). Corrective actions may be expected or prompted by the system when the unusual condition is detected. If the UAS 300 proceeds, for example, to a likely unusual condition the system of an embodiment of the present invention may abort the mission (eject a payload or the like) and/or land as safe as possible (or return to base (302) or a designated offsite emergency landing site). Should the UAS 300 appear to the system to be proceeding to a position (anticipated position) dangerous to the UAS, the system of an embodiment of the invention may initiate a UAS reconfiguration, flight plan cancellation or alteration, corrective action (or the like). An UAS 300 enroute (or transiting another less critical flight phase 312, 314) may deviate from expected position within a programmable range or the like before an embodiment of the present invention detects an unusual condition.” 


Col. 9, lines 54+ “An UAS 300 on takeoff and climb (306/308, FIG. 3), in a preferred embodiment, will be considered in an unusual condition with even a slight deviation (402) from the expected flight path 310. Corrective actions may be expected or prompted by the system when the unusual condition is detected. If the UAS 300 proceeds, for example, to a likely unusual condition the system of an embodiment of the present invention will attempt to correct course. Where the UAS 300 is unable to maintain safe operation as a result of performance or obstacles (both known and unknown during planning), various airspace requirements, conflicting pre-programmed goals, weather, micro-weather, convection currents, wake turbulence, mechanical turbulence, non-optimal UAS system performance, loading and weight-and-balance issues, traffic, social or operational concerns, and/or system failures an embodiment of the present invention may execute the safest mission abort possible under the circumstances. Thus, the success of any UAS mission may require a real-time (enroute) modification based upon the environment and conditions a particular UAS must traverse. In operation the present invention may be utilized to continuously monitor a single UAS 300 or a fleet of UAS.


Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of performing a corrective action by terminating flight upon detecting computed differences 13exceeding an acceptable threshold and becoming an “unusual condition”. 


Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the drones of Stark would “automatically terminate their flight” when the offset error exceeds the threshold and land safely as taught by Suiter. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Suiter to the prior art of Stark as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

The combination of Stark and Suiter above does not appear to expressly disclose the limitations wherein the terminal guidance system is further configured to: when the autonomous vehicle is determined not to be responding within acceptable parameters to effect the safe landing, switch to a velocity mitigation mode to slow an uncontrolled descent of the autonomous vehicle using engines of the vehicle.

It is considered that Stark appears to teach in the e-stop cycle using the motors to land in step 330 and then stopping the motors in Fig. 3, step 326 in response to the pitch angle not responding within acceptable parameters in step 324 as explained above.  This stopping of the motors then appears to cause the multicopter to fall to the ground uncontrollably as explained in Stark para [0051] “at which point the multicopter will fall to the ground rather than gently landing as is the case at 330”, however, until then the motors are being used to land.
Note that Stark teaches in para [0004] that the UAV’s can be airplanes, helicopters, etc. which are known in the art to use engines over the “motors” expressly disclosed in para [0006].
  
Accordingly the combination of Stark and Suitor above does not appear to expressly disclose the limitations wherein the terminal guidance system is further configured to: if the autonomous vehicle is determined not to be responding within acceptable parameters to effect the safe landing, switch to a velocity mitigation mode to slow an uncontrolled descent of the autonomous vehicle using engines of the vehicle..

Sweeny has the earliest priority to 20151014 via us-provisional-application US 62241572 wherein in order to ensure that the Examiner is only relying on the teachings of the earlier provisional application of Sweeny the Examiner will point to the paragraphs cited in us-provisional-application US 62241572 wherein Sweeny   teaches in for example the figures below:
 
    PNG
    media_image8.png
    677
    510
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    706
    497
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    629
    463
    media_image10.png
    Greyscale

And associated descriptive texts a terminal guidance system is further configured to: when the autonomous vehicle is determined not to be responding within acceptable parameters in Fig. 2, steps 215-220 and Fig. 4 step 405 to effect a safe landing 250, switch to a velocity mitigation mode in Fig. 2 steps, 225, 230, 240 and Fig. 4 step 430 to slow an uncontrolled descent of the autonomous vehicle using engines 110 of the vehicle as explained in for example paras:
[0002] Some UAVs use parachutes to minimize the descent velocity and rotor blade exposure during such unexpected events. However, the parachute deployment methods used in the current UAVs are not effective. The deployment methods require that the parachute be deployed manually, the power to the drone may not be cut-off and therefore, the drone rotors and blades may still be rotating, etc. 

[0035] FIG. 1 is a block diagram illustrating components of a drone 100, consistent with various embodiments. The drone 100 includes a lift mechanism 110 configured to lift and propel the drone. The lift mechanism 110 may include elements configured to provide thrust as well as lift. Examples of lift mechanisms 110 can include rotors of rotorcraft, wings of fixed wing aircraft, lighter than air containers of aerostats (lighter-than-air aircrafts) and any hybrid combination thereof. The rotorcraft can utilize any number of rotor blades to provide lift and thrust throughout the duration of flight of the drone 100. Common examples of rotorcraft include the helicopter which primarily uses a single variable pitch rotor blade, and multi-rotors which use two or more typically fixed-pitch rotor blades to generate lift and thrust, and control attitude. 

[0036] A fixed wing aircraft can generate lift through the wings based on the forward velocity of the aircraft, usually generated by thrust. The forward velocity can be generated using rockets, propellers and/or various types of jet engines. The flight control surfaces, often on the wings, allow changes in attitude. The forward thrust propulsion can be generated using propeller engines, jet engines, rocket engines, ramjet engines or any combination thereof. The methods of powering these engines can include carbon-based methods like petroleum or natural gas, electricity (generated on the go through solar panels or stored in batteries) and hydrogen cells.

[0038] Hybrid combinations include the tilt wing and tiltrotor aircraft which change the tilt of the wing and the rotor respectively in order to allow the aircraft to use the same propulsion engines for vertical take-off and hovering as well as for forward thrust propulsion.

[0046] In some embodiments, the failure of the drone 100 can be detected using the error detection circuit 120. In deploying the parachute, either the parachute can be deployed first and then the motor be shut off or the motor be shut off first and then the parachute be deployed

[0059] In some embodiments, prior to disabling the lift mechanism 110, the error detection circuit 120 determines whether it is safe to deploy the parachute based on safe deployment parameters such as minimum altitude to deploy the parachute. If the safe deployment parameters are not met , the parachute is not deployed and therefore, the lift mechanism 110 is not disabled. The checking against the safe deployment parameters may be overridden by the operator manually via the base unit.

[0060] At block 230, the parachute release 130 deploys the parachute 125 automatically, e.g., upon detecting that the lift mechanism 110 is disabled. Note that the steps of blocks 225 and 230 can be performed in any order or in parallel.

[0066] Those skilled in the art will appreciate that the logic illustrated in the flow diagram discussed above, may be altered in various ways. For example, the order of the logic may be rearranged, substeps may be performed in parallel, illustrated logic may be omitted; other logic may be included, etc. In some embodiments, the steps of 215 and 220 may not be performed, e.g., when the user manually kills the drone 100, that is, cuts-off the power supply to the drone 100 and deploys the parachute by activating the onboard kill switch from the base unit.

[0072] After the failure is detected, the PDS can deploy the parachute, and send a signal to disable the motors, e.g., of the lift mechanism 110. In some embodiments, the signal to disable the motors can be sent first and then the parachute can be deployed. However, various configurations of deployment are possible. Further, the failure can be triggered by various other factors.


Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of switching to a velocity mitigation mode to slow an uncontrolled descent of the autonomous vehicle using engines of the vehicle as explained in para: 
“[0059] In some embodiments, prior to disabling the lift mechanism 110, the error detection circuit 120 determines whether it is safe to deploy the parachute based on safe deployment parameters such as minimum altitude to deploy the parachute. If the safe deployment parameters are not met , the parachute is not deployed and therefore, the lift mechanism 110 is not disabled. The checking against the safe deployment parameters may be overridden by the operator manually via the base unit.”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the multicopter/drones of Stark would either deploy a parachute based on “the safe deployment parameters” or continue to use the engines to slow the fall to maximize the safety of people below the multicopters because “If the safe deployment parameters are not met , the parachute is not deployed and therefore, the lift mechanism 110 is not disabled.” As taught by Sweeny para [0059] above and as taught is known in the art in Sweeny para. 
“[0002] Some UAVs use parachutes to minimize the descent velocity and rotor blade exposure during such unexpected events. However, the parachute deployment methods used in the current UAVs are not effective. The deployment methods require that the parachute be deployed manually, the power to the drone may not be cut-off and therefore, the drone rotors and blades may still be rotating, etc.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Sweeny to the prior art combination of Stark and Suiter as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.” for the express benefit of increasing the safety of people in the vicinity of an uncontrolled drone attempting to land safely.

Regarding claim 22 and the limitation the autonomous vehicle according to claim 21, wherein the flight 2control system guides movement of the vehicle without requiring external control 3input see Stark Figure 2 and paras;
“[0038] The created show or task for the multiple UAVs is then exported to memory or other devices as shown at 207 for processing, with this "show" typically including a file per each UAV or unmanned flying object. Each of these files is processed to generate real world coordinates for each UAV to be achieved over time during a show (or performance of a choreographed task(s)). This processing creates individual flight plans 208 for each UAV, and such processing or generating of the flight plans 208 may include processing the modeled show 207 based on specific logistical requirements. These requirements for example may modify a show to suit a particular venue (e.g., is the air space the same size and shape as in the simulation and, if not, modification may be useful to change or set real world coordinates for one or more of the UAVs).

And [0047] “(b) front channel communication failure to which the system may respond by going to autonomous mode to stay safe and possibly cancel a show if needed;””

And Suiter Col. 1, lines 51-55:

(5) The invention is generally related to autonomous vehicles and more specifically to a system and apparatus for monitoring the performance of one or more autonomous unmanned vehicles.”

with regard to automatically safely landing in Col. 7, lines 30+


“(46) An additional embodiment of the present invention may include a system wherein preparing a procedure for safely positioning said UAS in a landable configuration includes compliance with at least one of emergency level procedures, standard operating procedure, drift-down procedure, and obstacle avoidance procedure.” (Emphasis added).  

And Sweeny with regard to automatically safely landing in for example, Fig. 2 step 240 as explained in paras:

“[0051] Steering the parachute can be achieved in various ways. For example, the parachute can steer itself using a set of servos or actuators, e.g., guided by a secondary auto pilot system linked to the PDS that is independent of the autopilot system of the drone 100, that lengthen and/or shorten control cables that modify the shape of the parachute so as to effect pitch/roll/yaw control. In another example, one or more fans can be used to steer the parachute. In another example, pull cords of the parachute can be used to steer the parachute. 

[0062] At block 240, the parachute controller 175 facilitates steering the parachute 125 to land the drone 100 at the least damaging location, e.g., at the safest available location. The parachute 125 can be steered manually by an operator from the base unit, e.g., guided by the onboard vide feed, or can be steered automatically towards the safest landing point as described above. For example, the PDS uses either its own discrete set of onboard sensors, @.g., as described above, or requests the same from the sensors that are normally used by the drone 100 for situation awareness purposes to first identify all clear landing areas within the drone's current projected glide path, taking into account prevailing wind, other atmospheric conditions as well as the mass and velocities of the aircraft at the time of deployment. These landing areas can be identified according to a set of predefined parameters, e.g., a size of obstructions, lack of obstructions along the glide path as well as a level surface and a minimum distance from identified manned activities on the ground such as crowds, children, animals. These may then be ranked by the PDS logic, e.g., in a risk matrix driven process, that produces the safest eligible landing point that has a high confidence of attaining under the prevailing conditions. In some embodiments, the operator monitoring the drone 100 will have full override capabilities as a final check in the system and will be presented visually with the same set of choices and can instruct an alternate if necessary. The PDS then steers the drone 100 by manipulating the control lines to the parachute toward the desired landing spot.”
 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Suiter and Sweeny with regard to, inter alia an autonomous vehicle automatically safely landing WHILE AVOIDING OBSTACLES to the prior art of Stark as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”


1Regarding claim 23 and the limitation the autonomous vehicle according to claim 21, wherein the 2navigation engine computes vectors, each vector representing movement from a 3current location to a next location according to the trajectory based on the 4computed differences and wherein the guidance system is configured to control 5the movements of the vehicle based on the vectors see for example, Stark para [0009] below wherein it is understood that “flight paths” connote the claimed “vectors”;
“[0009] When using multiple UAVs or flying robots to perform tasks, other control techniques have been used to allow their safe use. In some applications, collisions are an accepted risk of the control method, with the area under the flying robots being kept free of human observers. In other applications, each UAV is controlled from a central controller that is typically placed on the ground. A predetermined flight path is designed or selected for each UAV such that none of the flight paths cross, and a tolerance or spatial envelope is provided to account for flight variances due to conditions such, as wind that may cause a UAV to stray off its predefined course. In these applications, the UAVs operate independently with no collisions occurring, but the UAVs typically remain a relatively large distance apart without close interaction or overlapping and/or crossing flight paths.”.  


2Atty Dkt. No. Regarding claim 24 and the limitation the autonomous vehicle according to claim 21, wherein the 2acceptable threshold for the computed differences defines a free flight corridor 3wherein when the computed differences exceed the acceptable threshold this 4indicates that the vehicle is outside the free flight corridor see Stark para [0017] below wherein it is understood that the recited “safety envelope” connotes the claimed “free flight corridor”;
“[0017] In some cases, the local control module of each of the UAVs operates to periodically compare a present position of the UAV with the fright plan and, based on the comparing, modifying control of the UAV. In these cases, the modifying of the control may include altering a flight speed or selecting a new way point in the flight plan as a target, way point for the UAV. In other cases, the local control, of each of the UAVs may operate to detect another one of the UAVs within a safety envelope about the UAV and, in response, operate a radio to communicate a collision warning message to the detected one of the UAVs to cause the detected one of the UAVs to alter its course to move out of the safety envelope. In some specific implementations, the UAVs are multicopters, and the local control module of each of the UAVs operates to detect pitch and roll of the multicopter and, when the pitch or the roll exceeds a predefined maximum, switches operations of the multicopter to a safe operating mode.”.  

	See also the teachings of Suiter above incorporated herein.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Suiter to the prior art of Stark as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”


1 Regarding claim 25 and the limitation the autonomous vehicle according to claim 24, wherein the 2acceptable threshold changes in response to time (e.g. time-synchronized) or conditions, e.g. “environment” thereby changing 3the size of the free flight corridor see Stark para;
“[0033] The fleet management component or module 114 acts to monitor the expected state 126 and the actual state 127 each of the flying objects 150. For example, the module 114 may compare a present position or traveling speed of a multicopter 150 with its expected state 126 (which may be defined by a flight path 122 or a choreographed and time-synchronized movement of UAVs 130 such as in a light or other aerial display/show). Based on this monitoring, the fleet management module 114 may make adjustments such as using the following priorities: localization (e.g., position of the multicopter 150 with respect to other UAVs/multicopters); environment (e.g., to adjust for high wind conditions or the like); safety (e.g., return the multicopter 150 to a safe location or operating mode if it or other UAVs are not operating as expected); show performance (e.g., adjust position, speed, or other operating parameters to meet show needs); fleet status; and operator convince/performance needs.”.  


1 Regarding claim 26 and the limitation the autonomous vehicle according to claim 26, further comprising 2on-board sensors, wherein the size of the free flight corridor changes based on 3information obtained by the on-board sensors see Stark para;
“[0060] For example, stronger winds may make it beneficial to speed up (or at least operate rotors of a multicopter) when moving against a strong head wind and to slow down when moving with the strong tail wind. The speed of the wind may be determined at the UAV with the local control module and sensors provided as part of the payload or the wind direction and speed information may be provided by the GCS to each of the UAV. In some case, flock control is preferred such that each UAV has its speeds adjusted commonly, e.g., each UAV runs at like flight speeds while moving in a like direction so as to appear to have synchronized and non-random movement.”.  


1 Regarding claim 27 and the limitation the autonomous vehicle according to claim 26, wherein the flight 2control system stores at least one alternative trajectory and further wherein the 3alternative trajectory is selected based on information obtained by the on-board 4sensors see Stark para;
“[0061] In some embodiment, each UAV acts independently to try to continue to follow its own flight plan. Each flight plan differs at least in the fact that each UAV begins at a differing start point or home and moves toward its first way point. To this end, each UAV is equipped as needed to determine its present three dimensional position that includes a latitude/longitude position (e.g., a GPS position or similar position data) along with its present altitude or height above the ground. The local control module uses this present position data to determine modify (if necessary) its present direction or heading to continue to move toward the next way point in its flight plan. This may involve changing it course and also its angle of attack to reach the desired height at the way point.”.  


1 Regarding claim 28 and the limitation the autonomous vehicle according to claim 27, wherein the on-board 2sensors include at least one on-board sensor selected from of the group of: an 3image sensor see the camera of Stark and the “integrated sensor system (e.g., visual, LIDAR, radar, laser, sonar)” of Sweeney; and a proximity detector see the communication system of Stark and the “integrated sensor system (e.g., visual, LIDAR, radar, laser, sonar)” of Sweeney as set forth in Stark paras;
“[0006] Due to their ease of both construction and control, multirotor aircraft are frequently used in model and radio control aircraft projects such as to provide a lower budget option for creating aerial photography and videos. In these implementations, the UAVs may carry as a payload one or more cameras and be remotely controlled to move over a targeted object or geographical area. Electronically controlled multicopters may be powered using a central lithium polymer or other battery driving brushless motors and propellers with control provided with an onboard flight controller/stabilization board selectively throttling the motors in response to control signals and that may be in communication with an operator (e.g., on the ground) using a radio controller unit.

[0041] In other cases, all of the multicopters may he considered part of large set that moves as a flock or otherwise has its movements time synchronized and/or choreographed by flight plans 208, As shown at 229, a multicopter 228 in the group 220 can communicate with its nearby or neighboring multicopters so as to determine their presence, to determine their proximity, and when needed, to process the flight plan, determined neighbor position, and other environmental data to modify their flight plan to avoid collision and/or communicate 229 with the neighboring multicopter to instruct it to move or otherwise change its flight plan/movement to avoid collision.”.  

And Sweeny para [0033] “The steerable parachute can have an integrated sensor system (e.g., visual, LIDAR, radar, laser, sonar) that facilitates autonomous decision making for avoiding obstacles and landing the drone at the least damaging location”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here the use of one onboard sensor over another is considered an obvious equivalent technique of sensing. 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

AS is here, Sweeny is considered to be both in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using sensors to detect obstacles as taught by at least Stark and Sweeny above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the sensors of Stark would include the “integrated sensor system (e.g., visual, LIDAR, radar, laser, sonar) “ as taught by Sweeny as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Sweeny to and modify the prior art combination of Stark and Suiter as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”



1 Regarding claim 29 and the limitation the autonomous vehicle according to claim 21, further comprising a 2show control system configured to be synchronized with a standard clock signal, 3wherein the show control system performs entertainment functions see Stark para;
“[0002] The present invention relates, in general, to control of unmanned aerial vehicles (UAVs) such as multicopters, and, more particularly, to control methods and systems for use with flocks of UAVs that are useful for safely moving the UAVs in a synchronized or choreographed manner as may be useful in many entertainment applications to provide art aerial display with the UAVs.”.  


1 Regarding claim 30 and the limitation the autonomous vehicle according to claim 29, wherein the 2entertainment functions are selected from the group consisting of pyrotechnic, lighting, sound, smoke, flame, and releasable packages see the teachings of Stark with regard to a “show-based payload” which connotes the claimed pyrotechnic, lighting, sound, smoke, flame, and releasable packages as explained in for example,  paras;
“[0012] The following description provides a control method and system for controlling two to many UAVs, such as but not limited to multicopters, during synchronized flight. As an exemplary use, the control method and system may he used to provide a large, entertaining aerial light show. This may be useful for theme parks, outdoor concert venues, sports stadiums, and other settings to integrate a story or other choreographed display that can amaze and surprise observers of the aerial display.


[0013] Aerial shows or displays, which often include lighting effects, are growing in popularity at many outdoor venues, and the control processes described herein may be used to control tens to hundreds of untethered, remotely controlled, flying objects (e.g., multicopters each with a show-based payload). As will become clear, the control method and system is useful to provide aerial shows by directing the flying objects in a safe and repeatable manner. In some cases, a single operator may be able to safely conduct and execute multiple coordinated flight paths and/or synchronized flight motions for snore than one UAV over an uncontrolled environment (e.g., where observers may walk or stand below the flying UAVs).


[0025] The control method may be implemented in a system with four general components or pieces; a fleet management station (or ground station); flying objects or UAVs; at least dual-path communications between the ground station and the UAVs (e.g., much of the description below highlights use of dual-channel communication but some embodiments may use three or more transceivers onboard a UAV (such as to provide a front channel (supervisory), a back channel (autonomous), and a show channel (lighting, payload actuators, and so on); and stage/show management. These four components or aspects of the control method/system are described below with reference to the figures.


[0044] In system 200, each of the flying objects 220 may be a multicopter that optionally may be modified to carry a variety of payloads (or units). For example, the payload may be one or more lights sources. The payload may include the communication devices, e.g., two or more radios discussed herein, to provide multiple communication channels. Any communication channel may be flaked to the GCS 210 (or its fleet management module discussed above with reference to FIG. 1). In one implementation, the multicopters 220 were each modified via software (e.g., local control module 160 in FIG. 1) to provide all the logic (e.g., see FIG. 3 and corresponding discussion) required for operation in a show environment including flocking logic, safety strategies, light show scripts, character expression, logic, and alternative show maneuvers.”.  


3Atty Dkt. No. Regarding claim 31 and the limitation the autonomous vehicle according to claim 29, wherein the 2entertainment functions are initiated without external input see Stark paras;
“[0033] The fleet management component or module 114 acts to monitor the expected state 126 and the actual state 127 each of the flying objects 150. For example, the module 114 may compare a present position or traveling speed of a multicopter 150 with its expected state 126 (which may be defined by a flight path 122 or a choreographed and time-synchronized movement of UAVs 130 such as in a light or other aerial display/show). Based on this monitoring, the fleet management module 114 may make adjustments such as using the following priorities: localization (e.g., position of the multicopter 150 with respect to other UAVs/multicopters); environment (e.g., to adjust for high wind conditions or the like); safety (e.g., return the multicopter 150 to a safe location or operating mode if it or other UAVs are not operating as expected); show performance (e.g., adjust position, speed, or other operating parameters to meet show needs); fleet status; and operator convince/performance needs. 

[0034] As discussed above, the fleet management module 114 and local control module 160 are configured to work together to provide flocking-type control. In use, the inter-UAV communications 135 are used to allow operational data to flow or spread hierarchically among the UAVs 130 rather than relying upon centralized/ground control alone. In other words, the fleet management module 114 provides a level of centralized control or central logic that acts to control the movement of the UAVs/multicopters 130 such as by providing flight paths 122 and/or making real time adjustments based on a comparison of expected state 126 and actual state 127 (or for safety reasons). With regard to inter-UAV communications, it may be useful to note the following: (a) some units may be designated as master nodes talking with the fleet manager; and (b) the master nodes may operate to send out in-flight calculated information or commands to remaining UAVs.

[0047] The process 300 may include an emergency stop cycle or subroutine 320. In the stop cycle 320, an ongoing (frequent periodicity) step 340 a heartbeat of the multicopter may he performed, to this step 340, the logic/processor onboard may transmit, an "alive" pulse/signal to the GCS and also determine its present position and other telemetry, which is also transmitted to the GCS via the back end communication channel. As part of step 340, a check is performed to determine a status of the back end channel to the GCS. The following are examples of multiple modes of failure that may result in different reactions; (a) show failure (e.g., missed waypoint) to which the system may respond by adapting to stay sate and continue flight; (b) front channel communication failure to which the system may respond by going to autonomous mode to stay safe and possibly cancel a show if needed;”.  


1 Regarding claim 32 and the limitation the autonomous vehicle according to claim 29, further comprising 2on-board sensors, wherein the entertainment functions are aborted based on 3information obtained by the on-board sensors see Stark para [0047] above “front channel communication failure to which the system may respond by going to autonomous mode to stay safe and possibly cancel a show if needed”.    


1 Regarding claim 34 and the limitation further comprising 2on-board sensors, wherein the terminal guidance system is configured to 3automatically terminate flight by identifying a landing location based on 4information obtained by the on-board sensors see Stark para [0047];
“(c) back channel, communication failure to which the system may response by waiting for confirmation and hold in place until communication is reestablished (if not, then land); and (d) full communication failure to which the system may respond by landing in place.”.  

See also the teachings of Suiter in the rejection of corresponding parts of claim 21 above incorporated herein by reference.  

See also the teachings of Sweeny in the rejection of corresponding parts of claim 21 above incorporated herein by reference and also with regard to a “geo fence” breach in para:
“[0042] The drone 100 includes a parachute release 130 configured to release/deploy the parachute 125, e.g., in response to the error detection circuit 120. The parachute release 130 can also be configured to be manually 118851 -8001 .US00/128227129.1 -8-24 Docket No. 118851-8001.US00 activated by a remote user using a base unit operated by the remote user. In some embodiments, the parachute release 130 can automatically release the parachute in response to detection of errors such as a tilt of the drone 100 exceeds a specified number of degrees from the horizontal, has exceeded the tilt for a specified duration, is above a minimum altitude, is falling at a speed that exceeds a user-defined value, and/or if it has breached a hard global positioning system (GPS) defined geo-fence.”.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, using the on-board sensors is considered an equivalent technique for determining a landing location.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using sensors to land a UAV as taught by at least Stark, Suiter and Sweeny above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the UAV of Stark would include the sensors as taught by Suiter and Sweeny as known in the art and automatically land when a geo-fence has been breached.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Suiter and Sweeny to and modify the prior art of Stark as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”





1 Regarding claim 37 and the limitation the autonomous vehicle according to claim 21, wherein the vehicle is 2configured to return to base is response to receiving a return-to-base signal see Stark para [0068] below wherein “return to home” connotes the claimed “return to base”;
“[0068] As discussed with regard to FIG. 3, the local control module of each UAV may perform other functions to control its own flight to ensure safe operations. For example, the local control module uses a front end radio and a back end radio to communicate with the fleet manager module of the GCS. The status of these communication channels is monitored by the local control module, and, when either communication channel is detected to be lost (e.g., an expected receipt confirmation from the GCS is not received to a transmission of a telemetry data by a UAV), the local control module may react to this loss of communication by entering a safe operating mode (e.g., land, return to home, bold position, or the like).” (Emphasis added).  


1 Regarding claim 38 and the limitation the autonomous vehicle according to claim 21, wherein control 2determinations made internal to the vehicle are transmitted externally for 3monitoring and coordination with other vehicles see Stark Figure 2 and para;
“[0043] In some cases, a manual override (selectable switch, for example, on each radio 214) 216 is provided to allow an operator to signal 215 a particular multicopter 220 to switch to safe mode (e.g., to return to home, to safely drop to ground, and so on). The back end channel for communications is shown at 230 with each of the multicopters 220, which may have two or more radios as discussed with reference to FIG. 1, commutating telemetry or other data (e.g., GPS and altitude data via a mesh network) to the GCS 210 as shown to be relayed 233 via a wireless transceiver device 232 (e.g., with a range when working with UAV radios of about 1 mile). Each multicopter 220 may include a unique identifier or ID with their telemetry data (e.g., the same ID as used to associate a flight plan 208 with a particular multicopter 220).”.  


Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140249693 A1 to Stark; James Alexander et al. (Stark) in view of US 10502584 B1 to Suiter; Sean Patrick et al. (Suiter) and further in view of US 20170106986 A1 to Sweeny; Matthew et al. (Sweeny) as applied to the claims above, in view of US 20090138138 A1 to FERREN; Bran et al. (Ferren).

Regarding claim 41 the combination of Stark does not appear to expressly disclose the limitation further comprising using at least one of a laser or a spotlight of the vehicle to indicate a projected area of impact of the vehicle.

Sweeny does expressly teach in para [0033] an integrated sensor system comprising LIDAR which is a laser, however Sweeny does not appear to expressly disclose using at least one of a laser or a spotlight of the vehicle to indicate a projected area of impact of the vehicle so that people can avoid the UAV while landing.

Ferren teaches it was known for a vehicle such as a helicopter to use at least one of a laser or a spotlight in Figures 1 and 6 items 26 and 25/62 respectively of the vehicle to indicate a projected area of impact, i.e. the landing zone 24 of the vehicle in for example, the figures below:

    PNG
    media_image11.png
    376
    615
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    850
    590
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    642
    592
    media_image13.png
    Greyscale

And associated descriptive texts in for example, para:
“[0071] FIG. 6 depicts a cross-section of an illuminator system using a pulsed strobe. The strobe head 61, typically krypton-xenon for efficient IR output, is synchronized to the camera control and has sufficient power to fully light the landing area at adequate range. A parabolic reflector 62 directs the light to the proper illumination angle. An IR-pass filter covers the reflector and prevents almost all visible light from escaping.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, the use of a laser or a spot light to indicate the landing zone would be an obvious substitution for each other as either would have the capability to  “fully light said landing zone” as taught by Ferren.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, Ferren is BOTH in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned such as using a laser or a spot light to indicate a landing zone would be obvious because either illumination source would “fully light said landing zone” as taught by Ferren.


In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of “fully lighting a landing zone” as taught by at least Ferren above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the UAV of Stark would include the illuminator as taught by Ferren as known in the art. 
Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Ferren to and modify the prior art combination of Stark as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example:
RU 2238882 C2 to KABACHINSKIJ V.V. et al. teaches inter alia it is old, well known and therefore obvious to illuminate the landing zone of a flying vehicle using a landing lamp of the flying vehicle.  This connotes the limitations in claim 41 “indicating a projected area of impact of the vehicle.” As set forth in for example the ABSTRACT:
“SUBSTANCE: proposed method includes preliminary preparation of landing light warning system along runway; this system includes light-reflecting signs-retro-reflectors positioned along runway and illumination of zone by landing lamp of flying vehicle. Then, landing zone is subjected to radiation by widening beam modulated by coded laser radiation of infra-red laser mounted on flying vehicle; then, interrogation radiation is received by photo-detector on retro-reflector and electrical clock pulses are shaped and processed (compared with coded signals and correlation coefficient is calculated). If sequences of pulses of interrogation signal coincide with preset coded pulses, signals "for opening reflectors" are shaped sending reply signals to radiation source only.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20220706